Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US Patent 10,859,302. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both . 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US Patent 10,605,516 in view of WIPO Publication WO 2009/072773 to Kim. The claims of the related patent recite a refrigerator with a single flexible chamber. The related patent does not discuss the temperatures of the chamber, but does recite the details of the sealed system, ducts, and valves that selectively control chilled air to each of the chamber. Therefore the examiner considers the claims to inherently recite independent temperatures. 
The related patent does not expressly disclose a second flexible chamber in the door. Kim teaches a refrigerator having a pair of flexible chambers in the door. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the refrigerator of the related patent by splitting the flexible chamber into two chamber as taught by Kim to provide chambers with individual temperatures (Kim ‘ 773, page 13, par 110) and since It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 11 both recite that first flexible chamber is “not in direct fluid communication” from the second flexible chamber. The original specification is silent to the cooling system and ducts. The examiner considers “not in direct fluid communication” to be beyond the scope of the original disclosure since there is no express recitation of “not in direct fluid communication” in the specification and the speciation is silent about any of the ducts that are inherently required.   The only discussion appears to be that the chambers can have independent . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,814,284 to Lee in view of US Patent Publication 2007/0137226 to Kim and WIPO Publication WO 2009/072773 to Kim. Lee teaches a refrigerator comprising a cabinet defining a chilled chamber (11) defined by the liner. A door (210) is rotatable mounted to the cabinet to open and close the chilled chamber as best seen in figures 2 and 3. The door comprises an outer casing (220) with a thermally insulated wall. The door defines a flexible chamber (221). A front panel (230) is rotatably mounted to the outer casing to permit access the first and second flexible chamber.  A freezer chamber (13) is vertically below the refrigerated chamber. As seen in figure 2, a second door (21) is mirrored (hingedly attached to the left side of the cabinet) from the first door (hingedly attached to the left side of the cabinet) and combined with the drawer front (23) cooperatively sealingly enclose the chilled chamber when closed.

At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the refrigerator of Lee by making each of the chamber to be independently cooled. 
Lee in view of Kim ‘226 does not expressly disclose a second flexible chamber in the door. Kim ‘773 teaches two embodiments (Fig 4 and Fig 5) for a refrigerator door  with a first flexible chamber (62) and a second flexible chamber (72) separated by an thermally insulated mullion (82). In the embodiment shown in figure 4 an air duct (80) directly connects the two chambers together while in the embodiment shown in figure 5, the two chambers are independently connected with a set of air ducts to the refrigeration system via pairs of  outlets and inlets (42, 48, 52, 56, 64 ,66, 74, 76). 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the refrigerator of Lee in view of Kim ‘773 by adding an insulated mullion to the chamber in the door as taught by Kim ‘773 so that the two chambers can be at different temperatures and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04.

Response to Arguments
Applicant's arguments filed 3/08/2021 have been fully considered but they are not persuasive. The applicant argues that paragraph [0033] describes that a sealed refrigeration system may chill the various chambers and that “[t]he structure and function of such sealed systems are understood by those or ordinary skill in the art and are not described…for the sake of brevity and clarity.” The examiner agrees that a sealed refrigeration system being used to chill various chambers is known in the art, but disagrees that such a sealed system requires (100 percent of the time) that the chambers are “not in direct fluid communication”. Therefore the examiner considers the phrase “not in direct fluid communication” to be beyond the scope of the original speciation. 
The amendment that adds “direct access” and argument about the ice making room door (80) in the rejection with Lee ‘332 (English provided in ‘072) overcomes the rejection. Therefore the rejection based on Lee ‘332 (English provided in ‘072) has been removed. 
No arguments appear to be directed toward the rejection of Lee ‘284 in view of Kim ‘226 and Kim ‘773 and the examiner still considers the rejection to meet the limitations of the claims. Lee ‘284 teaches a single front panel (230) to provide direct access to a single flexible chamber (that is further modified to be two chambers divided by an insulated mullion).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637